Title: To James Madison from John Watson, ca. 1 July 1812 (Abstract)
From: Watson, John
To: Madison, James


Ca. 1 July 1812, Camden County, Georgia. “Respectfully Sheweth … That your Petitioner Is a Subject of his majesty the King of Great Brittain and that he hath Resided in the united States of America Since years Past and followed the Mercantile Business for his Support and that he hath a family in the City of Glass Gow in his Brittanic Majesty’s Kingdom of Scotland where he has an Anxious disire to Remove to with the effects he hath in this Country Consisting of thirty thousand Staves Twenty three thousand feet of Ranging Timber one hundred thousand Shingles and forty dozen Handspokes. Your Petitioner therefore Earnestly Solicits your Excellencey to Grant him and the Said effects a Passport to Proceed to Some of his Majestey’s Colonies in the West India’s on board any American Vessel that he May Charter for that Special Purpose and as in duty Bound your Petitioner will Ever Pray &c.”
